Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Terminal Disclaimer filed on 01/12/2021 and the amendment filed on 11/23/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Allan T. Sponseller, Reg. No. 38,318, on January 31, 2022.
The application has been amended as follows: 
IN THE CLAIMS
Claim 1 has been rewritten as bellows:
1.	(Currently Amended) A method implemented in a computing device, the method comprising:
determining that the computing device is stationary;
detecting whether the computing device is in a fringe area where access to a cell is intermittent or is a weak connection, or in an area with no cell coverage;
determining, based on whether the computing device is in the fringe area or in the area with no cell coverage, to stop scanning for the cell on at least one radio access 
communicating, to a modem of the computing device, an indication to stop scanning for the cell on the at least one radio access technology but to continue scanning for the [[a]] cell on one or more other radio access technologies until the computing device has moved a significant amount.

Claim 16 has been rewritten as bellows:
16.	(Currently Amended) A computing device comprising:
a modem; and
a modem scan management system including a device poor service area detection module to detect whether the computing device is stationary and whether the computing device is in a fringe area where access to a cell is intermittent or is a weak connection, or in an area with no cell coverage, a modem scan control module to determine, in response to the computing device being in the fringe area or in the area with no cell coverage, to stop scanning for a cell on at least one radio access technology but to continue scanning for a cell on one or more other radio access technologies, and to communicate an indication to stop scanning for the [[a]] cell on at least one radio access technology but to continue scanning for the [[a]] cell on one or more other radio access technologies to the modem until the computing device has moved a significant amount.






Allowable Subject Matter
Claims 1-3, 5-10, 11, 13-15, 16-18, 20-21, 22-23 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ communicating, to a modem of the computing device, an indication to stop scanning for the cell on the at least one radio access technology but to continue scanning for the  cell on one or more other radio access technologies until the computing device has moved a significant amount” and in combination with other limitations recited as specified in claim 1.

Claim  11  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “communicating, to a modem, an indication to reduce the scan duty cycle for the at least one radio access technology until the computing device has moved a significant amount
” and in combination with other limitations recited as specified in claim 11.


Claim  16  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ in response to the computing device being in the fringe area or in the area with no cell coverage, to stop scanning for a cell on at least one radio access technology but to ” and in combination with other limitations recited as specified in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHUONG T HO/Primary Examiner, Art Unit 2412